Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered March 9, 1992, convicting him of attempted criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defen*585dant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The defendant has failed to raise any nonfrivolous issues in his supplemental pro se brief. Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.